.                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


UNITED STATES OF AMERICA                    )
                                            ) EDTN Arresting Dist No. 1:21-mj-0136-SKL
        v.                                  ) WDTN Charging Dist.
                                            ) No. 2:21-CR-20134-MSN-tmp
JUSTIN STANDARD                             )


                               MEMORANDUM AND ORDER

       The defendant appeared for a hearing before the undersigned on July 16, 2021, in
accordance with Rules 5 and 5.1 of the Federal Rules of Criminal Procedure for an initial
appearance of the defendant on an arrest warrant and criminal complaint out of the U.S.D.C.,
Western District of Tennessee, Memphis. Those present for the hearing included:

              (1)     AUSA Scott Winne for the USA.
              (2)     The defendant, JUSTIN STANDARD.
              (3)     Attorney Gianna Maio with Federal Defender Services of
                      Eastern Tennessee as appointed counsel for defendant.

        After being sworn in due form of law, the defendant was informed or reminded of his
privilege against self-incrimination accorded him under the 5th Amendment to the United States
Constitution. Attorney Maio with Federal Defender Services of Eastern Tennessee was present
as court appointed counsel in the arresting district.

       The defendant had been provided with a copy of the arrest warrant and criminal complaint
and attached affidavit and had the opportunity of reviewing those documents with his attorney.
It was determined defendant was capable of being able to read and understand the copy of the
aforesaid documents he had been provided.

        AUSA Maio moved that defendant be detained without bail pending a detention hearing in
the U.S. District Court, Western District of Tennessee, Memphis. The defendant waived any
detention hearing and preliminary hearing in this district, and asked that his hearings and any
further proceedings be held in the U.S. District Court, Western District of Tennessee, Memphis.

       The defendant was advised of his rights pursuant to Rule 20 of the Federal Rules of
Criminal Procedure. After consulting with his counsel, Defendant asked that he be transferred to
the U.S. District Court, Western District of Tennessee, Memphis, the charging district.

        It is ORDERED:

        (1) Defendant shall be TEMPORARILY DETAINED pending his transfer to the




    Case 1:21-mj-00136-SKL Document 7 Filed 07/21/21 Page 1 of 2 PageID #: 14
    U.S. District Court, Western District of Tennessee, Memphis as set forth in the
    Order of Temporary Detention Pending Hearing Pursuant to Bail Reform Act.

    (2) The U.S. Marshals Service shall transport defendant to the U.S. District Court,
    Western District of Tennessee, Memphis for a hearing on a date to be determined
    once defendant is in said district.

    SO ORDERED.

    ENTER:

                                         s/  Susan K. Lee
                                         SUSAN K. LEE
                                         UNITED STATES MAGISTRATE JUDGE




                                            2




Case 1:21-mj-00136-SKL Document 7 Filed 07/21/21 Page 2 of 2 PageID #: 15
